Citation Nr: 1828461	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a bilateral foot disability.

5. Entitlement to service connection for growth on the brain, to include as due to an undiagnosed illness.

6. Entitlement to service connection for sleep problems, including obstructive sleep apnea (OSA), to include as due to an undiagnosed illness.

7. Entitlement to service connection for chronic sinusitis, to include as due to an undiagnosed illness.

8.Entitlement to service connection for a gastrointestinal disorder, including irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

9. Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

10. Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

11. Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for a back disability was previously denied in June 1992.  The Veteran filed a claim to reopen the issue of entitlement to service connection for a back disability in March 2010.  In March 2011, the RO reopened the claim and denied it on the basis that the Veteran did not submit any evidence showing that his condition was a chronic progression of his back pain in service.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that the Veteran has not been diagnosed with IBS and the issue has been amended as reflected on the title page.

This case was before the Board in October 2015 when it was remanded for further development.

The issues of entitlement to service connection for a back disability, hypertension, bilateral foot disability, CFS, memory loss, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 1992 rating decision, the RO denied the claim for entitlement to service connection for a back disability.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable period.

2. Additional evidence received since the RO's June 1992 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for a back disability and raises a reasonable possibility of substantiating the claim.

3. The Veteran served in the Southwest Asia Theater of operations during the Gulf War from January 1991 to May 1991.

4. The evidence of record does not show that the Veteran exhibits objective indicators for growth on the brain.

5. The evidence of record contains medical guidance explaining that the Veteran's symptom of sleep problems are a sign or symptom that is characteristic of the currently diagnosed OSA.

6. The weight of the evidence does not support a finding that the Veteran's diagnosed OSA is etiologically related to service.

7. The evidence of record contains medical guidance explaining that the Veteran's symptoms of sinus drainage and congestion are signs or symptoms that are characteristic of the currently diagnosed chronic sinusitis.

8. The weight of the evidence does not support a finding that the Veteran's diagnosed chronic sinusitis is etiologically related to service.


CONCLUSION OF LAW

1. The June 1992 rating decision is final as to the claim for entitlement to service connection for a back disability.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. New and material evidence has been presented to reopen the claim for entitlement to service connection for a back disability. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for establishing service connection for growth on the brain, including as a manifestation of an undiagnosed illness, are not met.  38 U.S.C.  §§ 1110, 1131, 1117, 1118 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

4. The criteria for establishing service connection for sleeping problems, including as a manifestation of an undiagnosed illness, are not met.  38 U.S.C.  §§ 1110, 1131, 1117, 1118 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

5. The criteria for establishing service connection for chronic sinusitis, including as a manifestation of an undiagnosed illness, are not met.  38 U.S.C.  §§ 1110, 1131, 1117, 1118 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an April 2010 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 
VA need not conduct an examination with respect to the claims for growth on the brain, sleeping problems, and chronic sinusitis because the information and evidence of record contains sufficient competent medical evidence to decide the claims.  38 C.F.R. § 3.159(c)(4).  There is no evidence that suggests a causal link between the Veteran's symptoms mentioned above and any incident of active duty.  Indeed, in view of the absence of neurological problems, sleeping problems, and chronic sinusitis in military service, relating these Veteran's disabilities to his military service would be entirely speculative.  Therefore, there is no duty to provide an examination or a medical opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Additionally, the Board finds that there has been substantial compliance with its October 2015 remand.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).
VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Back Disability

In May 1992, the Veteran filed a claim for a back disability, which the RO denied in a June 1992 decision on the basis that the Veteran did not submit any evidence showing that his condition was a chronic progression of his back pain in service.  Relevant evidence of record at the time of the RO's June 1992 decision included service treatment records.

In March 2010, the Veteran filed a claim for entitlement to service connection for a back disability.  The Veteran provided private treatment records from September 2010 that showed reports of back pain.  The Veteran was provided with a VA examination in November 2010 which showed that the Veteran had spurring of the thoracic spine.  The private medical records and VA examination were not of record at the time of the RO's decision in June 1992; thus, they are new.  Furthermore, this evidence is material because it suggests that the Veteran may have a chronic back condition, which is why the RO originally denied the claim.  The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the claim for entitlement to service connection for a back disability is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303(a) (2017).

As the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War (January 1991 to May 1991), service connection may also be established under 38 C.F.R. § 3.317.  Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  Unlike service connection on a direct basis, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an otherwise qualifying illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 
Growth on the Brain

The Veteran's service treatment records do not contain any signs or symptoms of a growth on the brain.  Specifically, the Veteran's entrance examination in October 1979 and his separation examination in February 1992 both show "normal" results for "neurologic."

The Veteran's post-service treatment records include a VA examination from November 2010 where the Veteran reported that he was seen in the ER in 1994 or 1995 and had an MRI that showed a polyp or growth behind the right eye.  The Veteran reported being told that it may or may not be cancer, but he never had any further follow up.  CT scans of the brain showed no acute intracranial process, no evidence of fracture, extensive pneumatization of both temporal bones which is probably a normal variant, and partially imaged polyp or mucous retention cyst in posterior aspect of the right maxillary sinus.  The VA examiner found no growth on the brain. The examiner added that a polyp or mucous retention cyst in the right maxillary sinus was noted.

VA treatment records from later in November 2010 show that the x-rays mentioned above revealed a mucous retention cyst in the right maxillary sinus, associated with chronic sinus problems.

The Board acknowledges that the Veteran is competent to describe certain symptom manifestations of a claimed disability.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness).  However, the Veteran has not reported signs or symptoms that can be attributed to a growth on the brain.  Additionally, CT scans of the brain did not show any abnormal growth besides the poly or mucous retention cyst in the right maxillary sinus which was attributed to the Veteran's chronic sinus problems.

In sum, the evidence before the Board contains medical guidance explaining that the sign or symptom described by the Veteran growth on the brain is, as shown by CT scans, a cyst on the maxillary sinus that is attributed to the known clinical diagnosis of chronic sinusitis.  Thus, the Gulf War presumption of service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 does not apply.

As the Veteran's report of a growth on the brain have been attributed to the clinical diagnosis of chronic sinusitis, the Board's consideration now turns to the question of whether service connection for growth on the brain is warranted on a direct basis.

Here, the November 2010 VA examination which includes CT scans of the brain confirms no growth on the brain.  There was a finding of partially imaged poly or mucous retention cyst in the posterior aspect of the right maxillary sinus that has been attributed to chronic sinusitis.  As the Veteran has a separate claim for entitlement to service connection for chronic sinusitis, the CT scans relating to sinusitis will be discussed in the issue below. 

The Board acknowledges the Veteran's reports that he suffers from a growth on the brain, but the VA examination from November 2010 concludes that there is no growth on the brain.

As there is no indication in the Veteran's record regarding a growth on the brain, the weight of the evidence is against finding a current disability.  As such, an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Problems

The Veteran's service treatment records do not contain any signs or symptoms of sleep problems.  

The Veteran's post-service treatment records include a VA examination from November 2010 where the Veteran reported that he snores and will occasionally be woken up by his snoring.  The VA examiner noted questionable sleep apnea, adding that a sleep study was pending at the time.

Private treatment records from July 2012 show that the Veteran underwent a sleep study which concluded that the Veteran had OSA.

In sum, the evidence before the Board contains medical guidance explaining that the sign or symptom described by the Veteran as sleep problems is, as shown by examination, attributed to the known clinical diagnosis of OSA.  Thus, the Gulf War presumption of service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 does not apply.

As the Veteran's sleep problems have been attributed to the clinical diagnosis of OSA, the Board consideration now turns to the question of whether service connection for OSA is warranted on a direct basis.

The Board finds that service connection for OSA has not been established by the evidence of record.

The Veteran's service treatment records are silent for any symptoms of or treatment for OSA.

The Veteran's post-service treatment records are silent for any symptoms of OSA until November 2010, over 18 years after the Veteran's separation from active duty.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's assertion that he suffers from OSA as a result of his service is not supported by the evidence of record.  As noted above, the Veteran's service treatment records are silent for any symptoms of OSA.  Additionally, there are no medical records post-service showing evidence of sleep apnea until November 2010, over 18 years after the Veteran's separation from active duty.
Additionally, there is no persuasive medical evidence linking the Veteran's OSA condition to his service.  The Board has found no evidence of continuity of symptoms of OSA from service and ever since service.  The Veteran's claim for service connection consists of his own assertion that his OSA is related to his military service.  The Veteran is competent to report on symptoms that are within the realm of his personal experience.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the etiology of his diagnosed OSA is a medically complex question.  The Veteran has not shown that he is qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard cannot be ascribed probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As the record does not contain any evidence showing symptoms of OSA in service, and there is no medical evidence of a link between the Veteran's OSA and his service, service connection must be denied.

The preponderance of the evidence is against the claim for service connection for the Veteran's OSA and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Chronic Sinusitis

The Veteran's service treatment records do not contain any signs or symptoms of sinusitis.  Specifically, the Veteran's entrance examination in October 1979 and separation examination in February 1992 both indicate "normal" results for "sinuses."

The Veteran's post- service treatment records include private treatment records from September 2010 where the Veteran reported sinus drainage, pressure, and congestion.  The private examiner provided a diagnosis for allergic rhinitis.

The Veteran was provided a VA examination in November 2010 where the VA examiner noted interference with breathing through the Veteran's nose, green purulent discharge at times, and drainage in the right ear.  The examiner noted episodes one time per month.  CT scans of the sinuses showed no evidence of fracture, some mild mucosal thickening in inferior portions of both maxillary sinuses, polyp or mucous retention cyst in posteromedial aspect of the right maxillary sinus, no air-fluid levels, and extensive pneumatization of temporal bones bilaterally which is probably a normal variant.  The examiner noted a diagnosis of chronic sinusitis, with noted physical and x-ray findings.

VA treatment records from later in November 2010 indicate that the x-rays noted above revealing a mucous retention cyst in the right maxillary sinus were associated with the Veteran's sinus problems.

Private treatment records from April 2011 show that the Veteran reported sinus drainage and congestion.

Private treatment records from February 2013 show a diagnosis of allergic rhinitis and chronic sinusitis.

In sum, the evidence before the Board contains medical guidance explaining that the signs or symptoms described by the Veteran as sinus drainage and congestion, as shown by examination, are attributed to the known clinical diagnosis of chronic sinusitis.  Thus, the Gulf War presumption of service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 does not apply.

As the Veteran's sinus drainage and congestion have been attributed to the clinical diagnosis of chronic sinusitis, the Board's consideration now turns to the question of whether service connection for chronic sinusitis is warranted on a direct basis.

The Board finds that service connection for chronic sinusitis has not been established by the evidence of record.

The Veteran's service treatment records are silent for any symptoms of or treatment for chronic sinusitis.

The Veteran's post-service treatment records are silent for any symptoms of chronic sinusitis until September 2010, over 18 years after the Veteran's separation from active duty.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's assertion that he suffers from chronic sinusitis as a result of his service is not supported by the evidence of record.  As noted above, the Veteran's service treatment records are silent for any symptoms of chronic sinusitis.  Additionally, there are no medical records post-service showing evidence of chronic sinusitis until September 2010, over 18 years after the Veteran's separation from active duty.

Additionally, there is no persuasive medical evidence linking the Veteran's chronic sinusitis to his service.  The Board has found no evidence of continuity of symptoms of chronic sinusitis from service and ever since service.  The Veteran's claim for service connection consists of his own assertion that his chronic sinusitis is related to his military service.  The Veteran is competent to report on symptoms that are within the realm of his personal experience.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the etiology of his diagnosed chronic sinusitis is a medically complex question.  The Veteran has not shown that he is qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard cannot be ascribed probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As the record does not contain any evidence showing symptoms of chronic sinusitis in service, and there is no medical evidence of a link between the Veteran's chronic sinusitis and his service, service connection must be denied.

The preponderance of the evidence is against the claim for service connection for the Veteran's chronic sinusitis and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for entitlement to a back disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for growth on the brain, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for sleep problems, OSA, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for chronic sinusitis, to include as due to an undiagnosed illness is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for entitlement to service connection for a back disability; hypertension; a bilateral foot disability; a gastrointestinal disorder, including IBS, to include as due to an undiagnosed illness; CFS, to include as due to an undiagnosed illness; memory loss, to include as due to an undiagnosed illness; and headaches, to include as due to an undiagnosed illness.


Back Disability

The Veteran claims that he suffers from a current back disability that is related to the incidents of back pain he had while in service.

The Veteran's service treatment records contain multiple notations of treatment for back pain.  In January 1985 the Veteran complained of back pain and was diagnosed with muscle spasms.  A chest x-ray in April 1987 showed very minimal dextroscoliosis.  In December 1987, the Veteran reported back muscle pain and was diagnosed with muscular inflammation. In July 1990, the Veteran complained of upper back pain and back cramps.  He was diagnosed with possible intercostal muscle strain. 

The Veteran's post-service treatment records include VA treatment records from November 2010 indicating that the Veteran had spurring of the thoracic spine. As the November 2010 VA examiner did not provide a nexus opinion regarding the Veteran's back condition and his service, the Board finds that an addendum medical opinion is required prior to adjudication of this issue.  

Hypertension

The Veteran claims that he suffers from hypertension that first showed signs and symptoms while he was in service.  Specifically, the Veteran contends that he had chest pain and dizziness while in service, which he claims are symptoms of hypertension.  See March 2018 Appellant's Brief.

The Veteran's service treatment records show that the Veteran complained of dizziness and nose bleeding in September 1980.  He was provided an assessment of mild heat exhaustion.  In May 1983, the Veteran complained of dizziness and chest tightness with headaches.  He was provided an assessment of a viral syndrome.  In November 1983, the Veteran reported headaches and dizziness and was diagnosed with headaches.  In July 1988, the Veteran reported headaches, difficulty breathing, and dizziness.  He was provided an assessment of heat exhaustion.  In August 1988, the Veteran reported having chest pains and was diagnosed with costochondritis.
The Veteran's post-service treatment records indicate a diagnosis of hypertension.  See November 2008 private treatment records.

The Veteran was provided with a VA examination in November 2010 where the VA examiner noted uncontrolled hypertension.  

The Board finds that as the Veteran has alleged that his symptoms of chest pain and dizziness in service were indicators of early hypertension, an addendum medical opinion is required prior to adjudication of this issue.

Bilateral Foot Disability

The Veteran claims that he suffers from a bilateral foot disability as a result of an injury he had while in service.  Specifically, the Veteran contends that his right ankle injury in service caused him to have flat feet.  See February 2013 VA Form 9.

The Veteran's service treatment records show that in April 1982, he twisted his foot while playing basketball and landed on the lateral side of the foot.  He reported feeling something "pop."  He was diagnosed with a mild ankle sprain.  In May 1982, the Veteran had a checkup on his left foot.  He reported still experiencing pain when walking.

The Veteran's post-service treatment records include private treatment records from September 2010 that show the Veteran being diagnosed with pain in the joint involving his ankle and foot.

Private treatment records from July 2012 include x-ray results showing pes planus and mild enthesopathic change of the plantar insertion of the calcaneus.

VA treatment records from July 2012 note that x-rays of the right ankle show evidence for flat feet.  The examiner noted that this can cause some foot pain.

VA treatment records from September 2012 show a diagnosis for bilateral pes planus and bilateral onychomycosis.
VA treatment records from June 2016 provide an assessment of degenerative change in the calcaneus and talar joints of both feet causing bilateral foot pain.

The Board finds that as the Veteran has alleged that his current bilateral foot disability is related to his ankle injury in service, an addendum medical opinion regarding the nature and etiology of the Veteran's bilateral foot disability is required prior to adjudication of this issue.

Gastrointestinal Disorder

The Veteran contends that he suffers from a gastrointestinal disorder, to include IBS, as manifestations of an undiagnosed illness due to Gulf War hazards.  The Veteran has reported symptoms of bowel urgency that began after he returned from Iraq in 1993.

The Veteran's service treatment records show that the Veteran complained of having stomach pains since Thanksgiving in November 1993.  An assessment of possible gastritis was provided at the time.  In January 1991, the Veteran reported stomach pain and diarrhea.  He was provided an assessment of enterocolitis.  In October 1991, the Veteran again complained of diarrhea and was provided an assessment of a stomach virus.

The Veteran's post-service treatment records include a VA examination from November 2010 where he reported that he has bowel urgency that began after coming back from Iraq in 1993.  The examiner concluded that IBS is not noted in this Veteran.

VA treatment records from March 2013 show that the Veteran complained of vomiting and diarrhea.  An assessment of probable viral gastroenteritis was provided.

As the Veteran is a Persian Gulf Veteran, the Board finds that a VA examination is required in order to establish whether or not he has a diagnosis for a gastrointestinal condition and whether or not his symptoms noted above are attributed to any such diagnosis.

CFS

The Veteran contends that he suffers from fatigue, to include CFS, as manifestations of an undiagnosed illness due to Gulf War hazards.  The Veteran claims that he has been suffering from fatigue since his time in service.

The Veteran's service treatment records show that he reported feeling slow and sluggish in August 1987.

A VA examination from November 2010 shows that the Veteran reported symptoms of hypersomnolence and chronic tiredness.  The VA examiner opined that the Veteran does not meet the criteria for chronic fatigue.

The Board notes that the Veteran has been diagnosed with OSA and fibromyalgia.  The Veteran's fibromyalgia is a service-connected disability.  As the Veteran is a Persian Gulf Veteran, the Board finds that a VA examination is required in order to establish whether or not the Veteran has a diagnosis for his symptoms of fatigue, and whether or not his symptoms noted above are attributed to any such diagnosis, to include his already established diagnoses of OSA and fibromyalgia.

Memory Loss

The Veteran contends that he suffers from memory loss as manifestations of an undiagnosed illness due to Gulf War hazards.

At a VA examination in November 2010, the Veteran reported decreased short term memory since discharge.  The Veteran stated that he writes notes to keep up with things, and has to write clear and precise directions.  The VA examiner noted no significant memory abnormality.

The Board notes that the Veteran has been diagnosed with posttraumatic stress disorder (PTSD), a condition which he is already service-connected for.  As the Veteran is a Persian Gulf Veteran, the Board finds that a VA examination is required in order to establish whether or not he has a diagnosis for a neurological condition manifested by memory loss and whether or not his symptoms of memory loss are attributed to any such diagnosis, to include his already established diagnosis of PTSD.

Headaches

The Veteran contends that he suffers from headaches as manifestations of an undiagnosed illness due to Gulf War hazards.

The Veteran's service treatment records include complaints for headaches in May 1983, November 1983, August 1987, July 1988, and November 1989.  

At a November 2010 VA examination, the Veteran reported severe headaches since post discharge in January 1993.  The VA examiner noted that the Veteran's headaches are associated with chronic sinusitis and uncontrolled hypertension, with noted physical and x-ray findings.

As the November 2010 VA examiner did not provide a nexus opinion regarding the Veteran's headaches and his symptoms in service, the Board finds that an addendum medical opinion is required prior to adjudication of this issue.  Additionally, as the November 2010 VA examiner attributed the Veteran's headaches to his uncontrolled hypertension and because the issue of entitlement to service connection for hypertension is being remanded in this decision, the issue of entitlement to service connection for headaches is inextricably intertwined and may not be decided until the claim for hypertension has been determined.

Accordingly, the case is REMANDED for the following action:

1. Please obtain an addendum opinion to the November 2010 VA examination report to assess the nature and etiology of the Veteran's back condition.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  

The examiner should address the following regarding any diagnosed back condition:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event?  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. Please obtain an addendum opinion to the November 2010 VA examination report to assess the nature and etiology of the Veteran's hypertension.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  

The examiner should address the following regarding any diagnosed respiratory condition:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event?  

In so opining, the examiner is asked to specifically consider the multiple accounts of chest pain and dizziness noted in the Veteran's service treatment records and explain whether these were symptoms of early hypertension.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Please obtain an addendum opinion to the November 2010 VA examination report to assess the nature and etiology of the Veteran's bilateral foot condition.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  

The examiner should address the following regarding any diagnosed foot condition:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot condition had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event?  

In so opining, the examiner is asked to specifically consider the Veteran's contention that his ankle injury in service caused him to have flat feet, which has resulted in bilateral foot pain.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any gastrointestinal conditions.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.  The examiner should address the following:

i) Please identify whether the Veteran suffers from a gastrointestinal condition.

ii) For any diagnosed condition, please identify the likely cause of such condition.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from the gastrointestinal condition that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider the diagnoses of gastritis (November 1993) and enterocolitis (January 1991) in service and the diagnosis of gastroenteritis (March 2013) post-service.

iii) Please comment on whether the Veteran's symptoms of bowel urgency and diarrhea can be attributed to any of the diagnosed gastrointestinal conditions.  If any symptoms do not fall within the purview of a particular diagnosis, please provide an explanation as to why.

iv) Please comment on whether the evidence of record shows that the Veteran's gastrointestinal symptoms have persisted for a period of 6 months or more since his return from the Persian Gulf War.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any conditions related to the Veteran's symptoms of fatigue.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.  The examiner should address the following:

i) Please identify whether the Veteran suffers from a condition related to his symptoms of fatigue, to include CFS.

ii) For any diagnosed condition, please identify the likely cause of such condition.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from the condition that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider the Veteran's report of feeling slow and sluggish in August 1987.

iii) Please comment on whether the Veteran's symptoms of fatigue, to include hypersomnolence and chronic tiredness, can be attributed to any of the diagnosed conditions, to include his already established diagnoses of OSA or fibromyalgia.  If any symptoms do not fall within the purview of a particular diagnosis, please provide an explanation as to why.

iv) Please comment on whether the evidence of record shows that the Veteran's symptoms of fatigue, to include hypersomnolence and chronic tiredness, have persisted for a period of 6 months or more since his return from the Persian Gulf War.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any conditions related to the Veteran's symptoms of memory loss.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.  The examiner should address the following:

i) Please identify whether the Veteran suffers from a condition related to his symptoms of memory loss.

ii) For any diagnosed condition, please identify the likely cause of such condition.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from the condition that began in (or is otherwise related to) the Veteran's military service?

iii) Please comment on whether the Veteran's symptoms of memory loss can be attributed to any of the diagnosed conditions, to include his already established diagnosis of PTSD.  If any symptoms do not fall within the purview of a particular diagnosis, please provide an explanation as to why.

iv) Please comment on whether the evidence of record shows that the Veteran's symptoms of memory loss have persisted for a period of 6 months or more since his return from the Persian Gulf War.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

7. Please obtain an addendum opinion to the November 2010 VA examination report to assess the nature and etiology of the Veteran's headache condition.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  

The examiner should address the following regarding any diagnosed headache condition:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event?  

In responding, the examiner is asked to specifically consider the Veteran's reports of headaches in service in May 1983, November 1983, August 1987, July 1988, and November 1989.

ii) If service connection is found for hypertension, is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches were caused by or results from his hypertension?

iii) If service connection is found for hypertension, is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches have progressed at an abnormally high rate due to or the result of his hypertension?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

8. The RO should then carefully review the examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

9. The RO should then readjudicate the claims on appeal in light of all the evidence of record.  If the issues remain denied, the RO should provide the Veteran a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


